Exhibit 10.1

EXECUTION VERSION

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282

November 16, 2016

Tesoro Corporation

19100 Ridgewood Pkwy

San Antonio, TX 78259

Attention: Stephan Tompsett

Project Lisa

Commitment Letter

Ladies and Gentlemen:

You have advised Goldman Sachs Bank USA (“GS Bank”) and Goldman Sachs Lending
Partners LLC (“GSLP” and, together with GS Bank, “Goldman Sachs”; Goldman Sachs,
together with any person that becomes a party hereto as a “Commitment Party” as
contemplated in Section 2 below, the “Commitment Parties”, “we” or “us”) that
Tesoro Corporation, a Delaware corporation (the “Borrower” or “you”), will
acquire (the “Acquisition”) the company you have previously described to us
under the code name “Washington” (the “Target”). You have further advised us
that, in connection with the foregoing, you intend to consummate the other
Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description and in the Term Sheets described below. This commitment letter,
together with all Exhibits hereto, is referred to as this “Commitment Letter”.

1. Commitment. Based upon the foregoing, on the terms set forth in this
Commitment Letter and subject only to the conditions expressly set forth in
Exhibit E of this Commitment Letter, (a) GS Bank hereby commits to provide to
the Borrower 100% of the aggregate principal amount of the Bridge Facility upon
the principal terms set forth in the 364-day Senior Unsecured Bridge Facility
Summary of Principal Terms and Conditions attached hereto as Exhibit B and
incorporated by reference herein (the “Bridge Facility Term Sheet”) and (b) if
the requisite consent of the Existing Lenders (as defined below) for the
Specified Amendment is not obtained under the Existing Credit Facility on or
prior to the Closing Date, then (i) GS Bank hereby commits to provide to the
Borrower 37.5% of the Backstop Facility and (ii) GSLP hereby commits to provide
to the Borrower 62.5% of the Backstop Facility, in each case to replace the
Existing Credit Facility upon the principal terms set forth in the Senior
Secured Backstop Facility Summary of Principal Terms and Conditions attached
hereto as Exhibit D and incorporated by reference herein (the “Backstop Facility
Term Sheet” and, together with the Transaction Description, the Summary of
Existing Credit Facility Amendments attached hereto as Exhibit C, the Conditions
Precedent to the Closing attached hereto as Exhibit E and the Bridge Facility
Term Sheet, the “Term Sheets”). It is understood and agreed that any



--------------------------------------------------------------------------------

event occurring after the date hereof and prior to the initial funding of the
Bridge Facility on the Closing Date that would result in a mandatory prepayment
or commitment reduction with respect to the Bridge Facility as set forth in the
Bridge Facility Term Sheet under “Mandatory Prepayments/Commitment Reductions”
shall reduce the amount of the Bridge Facility, and the aggregate amount of the
Commitment Parties’ commitments hereunder (on a pro rata basis as between the
Commitment Parties, based on the amount of their respective commitments under
the Bridge Facility), on a dollar-for-dollar basis, and you agree to give the
Commitment Parties prompt written notice of the occurrence of any such event,
together with a reasonably detailed calculation of the amount of any such
reduction.

2. Appointment of Roles. You hereby appoint GS Bank to act, and GS Bank hereby
agrees to act, (a) as lead arranger and bookrunner (in such capacities, the
“Bridge Lead Arranger”) and as the sole administrative agent for the Bridge
Facility and (b) as lead arranger and bookrunner (in such capacities, the
“Backstop Lead Arranger”) and as the sole administrative agent for the Backstop
Facility, in each case on the terms set forth in this Commitment Letter and
subject only to the conditions expressly set forth in Exhibit E to this
Commitment Letter.

You also hereby appoint GS Bank to act, and GS Bank hereby agrees to act, as
lead arranger and bookrunner (in such capacities, the “Amendment Lead Arranger”
and, together with the Bridge Lead Arranger and the Backstop Lead Arranger, the
“Lead Arrangers”) for the arrangement of the Existing Credit Facility
Amendment. In its capacity as the Amendment Lead Arranger, GS Bank agrees to use
its commercially reasonable efforts to obtain the requisite consent of lenders
under the Existing Credit Facility (the “Existing Lenders”) to the Existing
Credit Facility Amendment, it being understood and agreed that (a) the Amendment
Lead Arranger shall endeavor to obtain such requisite consent within 90 days
after the date hereof, (b) the Additional Amendments may be obtained in the same
amendment agreement as the Specified Amendment or in one or more subsequent
amendment agreements, all as determined by the Amendment Lead Arranger, and
obtaining the requisite consent for any Additional Amendment shall not be a
condition to or cause for delay in entering into the Specified Amendment, and
(c) if the requisite consent for the Specified Amendment shall not have been
obtained on or prior to the date that is 90 days after the date hereof, GS Bank
may at its discretion cease seeking to obtain the requisite consents for the
Existing Credit Facility Amendment. You acknowledge that this Commitment Letter
is neither an expressed nor an implied commitment by the Amendment Lead Arranger
or any of its affiliates to consummate the Existing Credit Facility Amendment
(or any part thereof) or to hold or purchase any existing loans or commitments
under the Existing Credit Facility in order to facilitate the consummation of
the Existing Credit Facility Amendment (or any part thereof), nor is it a
guarantee with respect to the outcome of the Existing Credit Facility
Amendment. The obligations of the Amendment Lead Arranger to endeavor to arrange
the requisite consent to the Existing Credit Facility Amendment shall not
require the Amendment Lead Arranger or any of its affiliates to share any of the
fees payable to it in connection with the Transactions (or otherwise expend any
amounts) in order to achieve such consents.

On or prior to December 2, 2016 (or such later date as the Commitment Parties
may agree), you may appoint up to four additional financial institutions as
agents, co-agents, lead arrangers, bookrunners or managers and up to two more
additional financial institutions as co-managers (but not as lead arrangers or
bookrunners) in respect of the Facilities and the Existing

 

2



--------------------------------------------------------------------------------

Credit Facility Amendment (any such financial institution, an “Additional
Arranger”), and/or confer additional titles in respect of the Facilities and the
Existing Credit Facility Amendment on the Additional Arrangers, in a manner and
with economics determined by you in consultation with us; provided that (a) each
such Additional Arranger or its affiliates shall commit to a pro rata portion of
each Facility (and the economics allocated to such Additional Arranger or its
affiliates with respect to any Facility will be proportionate to the percentage
of such Facility committed to be provided by such Additional Arranger and its
affiliates); (b) the commitments of GS Bank and GSLP hereunder in respect of
each Facility are reduced ratably by the aggregate amount of the commitments
allocated to the Additional Arrangers; (c) no Additional Arranger shall be
allocated a greater percentage of the commitments with respect to any Facility
(and corresponding compensatory economics) than Goldman Sachs; (d) not more than
70% of the aggregate commitments (and corresponding compensatory economics) with
respect to any Facility shall be so allocated; (e) no Additional Arranger or its
affiliates shall be allocated a greater percentage of the compensatory economics
in respect of the Existing Credit Facility Amendment than the percentage of
compensatory economics allocated to it, in accordance with the foregoing
provisions, in respect of the Facilities; and (f) such Additional Arrangers
shall assume the obligations of the “Commitment Parties” and, if applicable, the
“Lead Arrangers” hereunder on terms reasonably acceptable to the Commitment
Parties and you (including the execution and delivery by such Additional
Arrangers of customary joinder documentation) and, thereafter, each such
Additional Arranger shall constitute a “Commitment Party” and, if applicable, a
“Lead Arranger” under this Commitment Letter and under the Arranger Fee Letter
(as defined below). The commitments and other obligations of the Commitment
Parties hereunder are several and not joint. Subject to the second preceding
sentence, no other agents, co-agents, arrangers, co-arrangers, bookrunners,
managers or co-managers will be appointed, no other titles will be awarded and
no compensation (other than compensation expressly contemplated by this
Commitment Letter or the Fee Letters (as defined below)) will be paid by you or
your subsidiaries to any Lender as consideration for its participation in the
Facilities or to any Existing Lender as consideration to its consent to the
Existing Credit Facility Amendment, in each case, unless you and we shall so
agree. It is understood and agreed that GS Bank will appear on the top left of
the cover page of any marketing materials for each Facility, and will hold the
roles and responsibilities conventionally understood to be associated with such
name placement.

3. Syndication. The Commitment Parties reserve the right, prior to or after the
execution of the definitive documentation for the Facilities, to syndicate the
Facilities to one or more financial institutions or other lenders in
consultation with and reasonably acceptable to you (together with the Commitment
Parties, the “Lenders”), it being understood that Permitted Lenders (as defined
below) are reasonably acceptable to you, and you understand that the Facilities
may be separately syndicated. The Commitment Parties agree not to syndicate the
Facilities to, or assign their commitments under the Facilities to, (a) certain
banks, financial institutions and other institutional lenders that have been
specified by you in writing to the Lead Arrangers at any time prior to the date
hereof, (b) any of your competitors that have been specified to the Lead
Arrangers by you in writing before the Closing Date or to the applicable
Administrative Agent by you in writing after the Closing Date at any time and
from time to time and (c) in the case of each of clauses (a) and (b), any of
their respective affiliates (other than any bona fide debt funds) that are
either (x) identified in writing to the Lead Arrangers or, after the Closing
Date, the applicable Administrative Agent by you from time to time or (y)
clearly

 

3



--------------------------------------------------------------------------------

identifiable as affiliates of such persons on the basis of such affiliate’s name
(the foregoing persons, collectively, the “Disqualified Lenders”), it being
understood and agreed that the foregoing provisions shall not apply
retroactively to disqualify any person that shall have become a Disqualified
Lender after the date of the launch of the general syndication for any Facility
if such person shall have become a Lender or participant (or shall have been
allocated a commitment as part of the general syndication of such Facility)
prior thereto, but shall disqualify such person from taking any further
assignment or participation thereafter). Notwithstanding our right to syndicate
the Facilities and to receive commitments with respect thereto, other than as
expressly provided in the final paragraph of Section 2 above and other than (i)
in connection with any assignment between a Commitment Party and any of its
affiliates (including, for the avoidance of doubt, between GS Bank and GSLP),
(ii) any assignment to any person that (A) is an Existing Lender as of the date
hereof or (B) is a commercial or investment bank or an insurance company that,
in each case under this clause (B), at the time of such assignment has a
long-term senior unsecured, non-credit enhanced debt rating of at least BBB by
Standard & Poor’s Ratings Service (“S&P”) or Baa2 by Moody’s Investors Service,
Inc. (“Moody’s”) and is not a Disqualified Lender or (iii) any assignment to any
other person to which you shall have consented in writing (each assignee
described in clauses (i), (ii) and (iii) above, together with the Additional
Arrangers, being referred to as a “Permitted Lender”), (A) no Commitment Party
shall be relieved, released or novated from its obligations hereunder (including
its obligation to fund the Facilities on the Closing Date) in connection with
any syndication, assignment or participation of the Facilities until after the
Closing Date has occurred, (B) no assignment or novation shall become effective
(as between you and any of us) with respect to all or any portion of any
Commitment Party’s commitments in respect of the Facilities until the initial
funding of the Facilities by such Commitment Party and (C) unless you otherwise
agree in writing, each Commitment Party shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the
Facilities and this Commitment Letter, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until after the
Closing Date has occurred.

Until the earlier to occur of (a) the date on which a Successful Syndication (as
defined in the Arranger Fee Letter) shall have occurred and (b) 60 days after
the Closing Date (such period, the “Syndication Period”), you agree to assist us
in arranging the Existing Credit Facility Amendments and completing syndications
of the Facilities that are reasonably satisfactory to the Lead Arrangers and
you. Such assistance shall include (i) your using commercially reasonable
efforts to ensure that the arrangement and syndication efforts benefit from your
and your subsidiaries’ existing banking relationships and, to the extent
practical and appropriate, the existing banking relationships of the Target and
its subsidiaries, (ii) direct contact between your senior management, on the one
hand, and the Existing Lenders and the proposed Lenders, on the other hand (and
subject to your rights under the Acquisition Agreement, your using commercially
reasonable efforts to ensure such contact between the senior management of the
Target, on the one hand, and the Existing Lenders and the proposed Lenders, on
the other hand), at such times during normal business hours as are mutually
agreed, (iii) your assistance (and subject to your rights under the Acquisition
Agreement, your using commercially reasonable efforts to cause the Target and
its subsidiaries to assist) in prompt preparation of customary confidential
information memoranda (the “Confidential Information Memoranda”) and other
customary marketing materials to be used in connection with the arrangement and
syndication efforts by providing information and other customary materials

 

4



--------------------------------------------------------------------------------

reasonably requested by us in connection therewith (such marketing materials and
the Confidential Information Memoranda, collectively, with the Term Sheets and
the information and projections referred to in the next succeeding paragraph,
the “Information Materials”), (iv) the hosting, with the Lead Arrangers, of one
or more meetings of and conference calls with the Existing Lenders and the
prospective Lenders, at times and locations mutually agreed upon and upon
reasonable advance notice (provided that, without your consent, there shall be
no more than one general bank meeting), (v) your ensuring that there are not any
competing issues of debt securities or commercial bank or other credit
facilities (including incremental commitments or loans or extensions of existing
commitments or loans) of you or your subsidiaries (and, subject to your rights
under the Acquisition Agreement, your using commercially reasonable efforts to
ensure the same with respect to the Target and its subsidiaries) offered,
placed, announced or arranged (excluding the Facilities, the Term Loan Facility,
the Senior Notes or any other debt securities issued for the purpose of
consummating the Acquisition or any debt securities issued by, or commercial
bank or other credit facilities of, Tesoro Logistics LP, a Delaware limited
partnership (“Tesoro Logistics”), and its subsidiaries), to the extent such
offering, placement, announcement or arrangement could reasonably be expected to
materially impair the arrangement of the Specified Amendment, the primary
syndication of the Facilities or the marketing of the Senior Notes or the Term
Loan Facility, in each case, without the prior written consent of the Lead
Arrangers (such consent not to be unreasonably withheld or delayed) (it being
understood that the Borrower’s and its subsidiaries’ deferred purchase price
obligations, ordinary course working capital facilities (other than any new or
incremental revolving credit facilities), borrowings under existing facilities
(other than under any incremental commitments established or extended under such
facilities after the date hereof) and ordinary course capital leases, purchase
money and equipment financings, and any indebtedness of the Target and its
subsidiaries permitted to be incurred and remain outstanding pursuant to the
Acquisition Agreement will not, in each case, be deemed to materially impair the
arrangement of the Specified Amendment, the primary syndication of the
Facilities or the marketing of the Senior Notes or the Term Loan Facility), and
(vi) prior to the launch of the syndication of the Facilities and the
commencement of the marketing period for the Senior Notes, using your
commercially reasonable efforts to (x) obtain an updated monitored public
corporate credit rating from S&P and an updated monitored public corporate
family rating from Moody’s, in each case, with respect to the Borrower and (y)
obtain public ratings of the Senior Notes and, if applicable, the Term Loan
Facility from each of S&P and Moody’s. Such assistance shall also include, in
respect of the Existing Credit Facility Amendment, your cooperating with the
Amendment Lead Arranger in seeking to obtain the requisite consent of the
Existing Lenders to the Existing Credit Facility Amendment (including, without
limitation, by negotiating in good faith the terms of the Existing Credit
Facility Amendment (including as to such amendments of the Existing Credit
Facility as may be reasonably requested by the Existing Lenders in respect of
the Acquisition and the Target and its subsidiaries and by consenting to such
assignments under the Existing Credit Facility as the Amendment Lead Arranger
may request be made to facilitate obtaining such requisite consent) and your
entering into the Specified Amendment at such time as the Amendment Lead
Arranger shall advise you that the Existing Lenders are willing to provide the
requisite consent thereto. Without limiting your obligations to assist with
arrangement and syndication efforts as set forth above, each Commitment Party
agrees that neither the obtaining of the requisite consent to the Existing
Credit Facility Amendment nor the commencement or the completion of the
syndication of any Facility or the receipt of any rating referred to above is a
condition to its commitment hereunder.

 

5



--------------------------------------------------------------------------------

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication of the Facilities and the arrangement of the Existing Credit
Facility Amendment, including, without limitation, selection of Lenders,
determination of when the Lead Arrangers will approach the Existing Lenders or
potential Lenders and the time of acceptance of the Lenders’ commitments or the
Existing Lenders’ consents and any naming rights, and will, subject to your
consent in the case of any Lender that is not a Permitted Lender, determine the
Lenders whose commitments will be accepted, the final allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Existing Lenders and the Lenders. To assist the Lead Arrangers in their
syndication and arrangement efforts, you agree promptly to prepare and provide
to the Lead Arrangers (and, subject to your rights under the Acquisition
Agreement, to use commercially reasonable efforts to cause the Target to prepare
and provide to the Lead Arrangers) all customary information with respect to
you, the Target and your and its subsidiaries and the Transactions, including,
without limitation, all customary financial information and the projections of
and other forward-looking information with respect to you, the Target and your
and its subsidiaries after the Transactions (the “Projections”), that the Lead
Arrangers may reasonably request in connection with the structuring, arrangement
and syndication of the Facilities and the arrangement of the Existing Credit
Facility Amendment.

You acknowledge that (a) subject to the confidentiality obligations contained
herein, the Commitment Parties on your behalf will make available the
Information Materials and other information relating to the Existing Credit
Facility Amendment and the Facilities, including drafts and final definitive
documentation with respect thereto, to the Existing Lenders and the proposed
Lenders by posting the Information Materials and such other information on
IntraLinks, SyndTrak, Datasite or another similar electronic system, in
accordance with the Lead Arrangers’ standard syndication practices (including
hard copy and via electronic transmissions), it being understood and agreed that
all information so disseminated or provided shall continue to be subject to the
terms of any written confidentiality agreements heretofore or hereafter executed
by the Lead Arrangers and the confidentiality provisions set forth herein, and
(b) certain Existing Lenders and prospective Lenders (such Lenders, “Public
Lenders”; all other Existing Lenders or Lenders, “Private Lenders”) may have
personnel that do not wish to receive Private Lender Information (as defined
below). If requested, you agree to assist in the preparation of a version of the
Confidential Information Memoranda (and related marketing materials) and
presentations to be distributed to Public Lenders in connection with the
arrangement of the Existing Credit Facility Amendment and the syndication of the
Facilities consisting exclusively of information and documentation that is
either (i) publicly available or (ii) not material with respect to you, your
subsidiaries, the Target or its subsidiaries or any securities of any of the
foregoing for purposes of the United States Federal or state securities laws
(the information and documentation described in clauses (i) and (ii) being
“Public Lender Information”). Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender
Information”. You further agree that, unless expressly designated as “PUBLIC”,
each document to be disseminated by the Lead Arrangers to any Existing Lender or
any Lender in connection with the arrangement of the Existing Credit Facility
Amendment or the syndication of the Facilities will be deemed to contain Private
Lender Information. It is understood that in connection with your assistance
described above, customary authorization letters will be

 

6



--------------------------------------------------------------------------------

included in any Confidential Information Memorandum that authorize the
distribution of such Confidential Information Memorandum to the Existing Lenders
or prospective Lenders, containing a representation from you to the Lead
Arrangers that the public-side version does not include any Private Lender
Information and a customary “10b-5” representation consistent with Section 6
below (and you shall, subject to your rights under the Acquisition Agreement,
use commercially reasonable efforts to cause the Target to deliver customary
authorization letters containing such representations from the Target to the
Lead Arrangers, it being understood that the customary “10b-5” representation by
the Target, in the case of authorization letters delivered by the Target, shall
not be qualified by knowledge), and exculpating (x) the Commitment Parties and
their respective affiliates with respect to any liability related to the use of
the contents of such Confidential Information Memorandum or any related
marketing material by the recipients thereof and (y) you or your subsidiaries
with respect to any liability related to the misuse of the contents of such
Confidential Information Memorandum. You agree that the Commitment Parties on
your behalf may distribute the following documents to all Public Lenders and
Private Lenders (other than Disqualified Lenders), unless, after having been
given a reasonable opportunity to review such documents, you advise the
Commitment Parties that such material should only be distributed to Private
Lenders: (a) drafts and final definitive documentation with respect to the
Facilities and the Existing Credit Facility Amendment; (b) administrative
materials prepared by the Lead Arrangers for the Existing Lenders or prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda); and (c) notification of changes in the terms of
the Facilities or the Existing Credit Facility Amendment. If you advise us in
writing that any of the foregoing items should be distributed only to Private
Lenders, then the Commitment Parties will not distribute such materials to
Public Lenders without further discussions with you. At our request, you shall
designate information to be distributed solely to Public Lenders by clearly and
conspicuously designating the same as “PUBLIC” (it is understood that you shall
not otherwise be under any obligation to designate information as “PUBLIC”).

4. Fees. As consideration for our commitments hereunder and our undertakings to
arrange, manage, structure and syndicate the Facilities and arrange the Existing
Credit Facility Amendment, you agree to pay to us the fees and fulfill the other
obligations set forth in the Term Sheets and in the arranger fee letter among us
and you dated the date hereof (the “Arranger Fee Letter”) and the administrative
agent fee letter among you and Goldman Sachs dated the date hereof (the
“Administrative Agent Fee Letter” and, together with the Arranger Fee Letter,
the “Fee Letters”).

5. Conditions Precedent. Our commitments and agreements hereunder are subject
solely to the satisfaction or waiver of the conditions expressly stated in
Exhibit E hereto; it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder (including compliance with the terms of
the Commitment Letter, the Fee Letters and the Loan Documents) other than those
that are expressly stated in Exhibit E (and upon satisfaction or waiver of such
conditions, the initial funding under the Facilities shall
occur). Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Loan Documents or any other letter agreement or other undertaking to the
contrary, (a) the only representations and warranties the accuracy of which
shall be a condition to availability of the Facilities on the Closing Date shall
be (i) the Acquisition Agreement Representations (as defined below) and (ii) the
Specified Representations (as defined below) and (b) the terms of the Loan
Documents, to

 

7



--------------------------------------------------------------------------------

the extent not expressly set forth in the Exhibits hereto, shall be in a form
such that they do not impair availability of the Facilities on the Closing Date
if the conditions expressly set forth in Exhibit E hereto are satisfied. For
purposes of the foregoing, (A) “Acquisition Agreement Representations” means
such representations and warranties made by the Target in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you (or your applicable subsidiaries) have the right (taking into
account any applicable cure periods) to terminate your (or its) obligation to
consummate the Acquisition under the Acquisition Agreement or the right not to
consummate the Acquisition pursuant to the Acquisition Agreement as a result of
a breach of such representations and warranties, and (B) “Specified
Representations” means the representations and warranties of the Loan Parties
set forth in the Loan Documents relating to corporate or other organizational
existence of the Loan Parties, organizational power and authority (as to
execution, delivery and performance of the Loan Documents) of the Loan Parties,
the due authorization, execution and delivery of the Loan Documents by the Loan
Parties, enforceability and governmental authorizations, in each case as it
relates to entering into and performance of the Loan Documents against or by the
Loan Parties, the Loan Documents not conflicting with the Loan Parties’
respective organizational documents, the Loan Documents and the Transactions not
conflicting with the Existing Tesoro Indentures (as defined below), solvency as
of the Closing Date (after giving effect to the Transactions) of the Borrower
and its restricted subsidiaries on a consolidated basis (such representation and
warranty to be consistent with the solvency certificate in the form set forth in
Exhibit F hereto), Federal Reserve margin regulations, Investment Company Act
status, subject to permitted liens, the creation, validity and perfection of the
security interests granted in the collateral (solely in the case of the Backstop
Facility), compliance with Patriot Act and use of proceeds not violating OFAC
and FCPA. The provisions in this Section 5 are referred to as the “Limited
Conditionality Provisions.” For the avoidance of doubt, “Loan Documents” as used
in this Commitment Letter shall mean (i) if the Specified Amendment is not
obtained prior to the Closing Date, the Bridge Documentation and the Backstop
Documentation and (ii) if the Specified Amendment is obtained prior to the
Closing Date, the Bridge Documentation only. For purposes of the foregoing,
“Existing Tesoro Indentures” means (x) Indenture dated as of March 18, 2014,
between the Borrower and U.S. Bank National Association, as trustee, and (y)
Indenture, dated as of September 27, 2012, between the Borrower and U.S. Bank
National Association, in each case, together with the forms of notes issued
thereunder and as supplemented from time to time.

6. Information. You hereby represent and warrant (but the accuracy of such
representation and warranty shall not be a condition to the commitments
hereunder or the funding of the Facilities) that (a) all written information
(other than the Projections, estimates and information of a general economic,
forward looking or industry nature and, prior to the Closing Date, limited to
your knowledge in the case of any such information as to the Target and its
subsidiaries) (the “Information”) that has been or will be made available to the
Commitment Parties by you or any of your representatives or affiliates on your
behalf, when taken as a whole, is or will be, when furnished, correct in all
material respects and does not or will not, as the case may be, taken as a
whole, contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (when taken as a whole after giving effect to all supplements and
updates thereto) and (b) the Projections that have been made or will be made
available to the Commitment Parties by you or any of your representatives or
affiliates on your behalf and that have or will be made available to us or any

 

8



--------------------------------------------------------------------------------

Lender in connection with the Transactions have been or will be, as the case may
be, prepared in good faith based upon assumptions believed by the preparer
thereof to be reasonable at the time so made available (it being recognized by
us that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, are not to be viewed as
facts, that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material, and that no assurance can be given that any projection will be
realized). You agree to supplement the Information and the Projections from time
to time until the later of the Closing Date and the completion of the
Syndication Period so that, assuming such Information and the Projections were
so made available at any time prior to such later date, the representation and
warranty in the preceding sentence remains correct. In syndicating and arranging
the Facilities and the Existing Credit Facility Additional Amendment, we will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

7. Expenses. You agree to pay or reimburse each Commitment Party for all
reasonable and documented out-of-pocket fees and expenses (including, without
limitation, expenses of such Commitment Party’s due diligence investigation,
syndication expenses, travel expenses and reasonable fees, disbursements and
other charges of outside counsel identified in the Term Sheets and one local
counsel retained in any material relevant jurisdiction to the extent reasonably
necessary) incurred by such Commitment Party or its affiliates (whether incurred
before or after the date hereof) in connection with the Facilities and the
Existing Credit Facility Amendment and the preparation, negotiation, execution
and delivery of this Commitment Letter, the Fee Letters, the Loan Documents and
any security arrangements in connection therewith and any such fees and expenses
incurred in connection with the enforcement of any of the Commitment Parties’
rights and remedies hereunder.

8. Indemnification. You agree to indemnify and hold harmless each Commitment
Party and its affiliates and each Commitment Party’s and its affiliates’
respective officers, directors, employees, advisors, agents, other
representatives, controlling persons, members, partners and successors and
permitted assigns (each Commitment Party and each such other person being an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and expenses (excluding expenses of the nature described in Section
7 above), joint or several, to which any such Indemnified Person may become
subject arising out of or in connection with this Commitment Letter, the Fee
Letters, the Term Sheets, the Transactions and the other transactions
contemplated hereby, the Existing Credit Facility Amendment, the Facilities, the
use of proceeds therefrom and any claim, litigation, investigation or proceeding
(any of the foregoing, a “Proceeding”) relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto and
regardless of whether a Proceeding is brought by a third party or by you, the
Target or any of your or its respective affiliates or equity holders or any
other person, and to reimburse each such Indemnified Person upon demand for any
reasonable and documented out-of-pocket expenses incurred in connection with
investigating, defending or testifying in connection with any of the foregoing
(limited, in the case of legal expenses, to one counsel to the Indemnified
Persons taken as a whole and, if reasonably necessary, one local counsel in each
relevant material jurisdiction and, in the case of a conflict of interest, one
additional counsel (and one additional counsel in each relevant material
jurisdiction) to each group of affected Indemnified Persons similarly situated,
taken as a whole; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses,

 

9



--------------------------------------------------------------------------------

claims, damages, liabilities or related expenses (a) to the extent they have
been determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from the willful misconduct, bad faith,
fraud or gross negligence of such Indemnified Person, or material breach by such
Indemnified Person of its obligations under this Commitment Letter or the Loan
Documents, or (b) that have resulted from any dispute solely among the
Commitment Parties not arising from any act or omission by the Borrower, the
Target or their respective affiliates, other than any proceeding against an
Indemnified Person in its capacity or fulfilling its role as an administrative
agent, arranger or other agent or any similar role under the Facilities or in
respect of the Existing Credit Facility Amendment, provided further that such
Indemnified Person shall promptly repay to you all expense reimbursements
previously made pursuant to this paragraph to the extent that such Indemnified
Person is finally determined by a court of competent jurisdiction not to be
entitled to indemnification hereunder as contemplated by the preceding proviso
of this paragraph. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Person shall be liable for (i) any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages have been determined in a final, non-appealable judgment of
a court of competent jurisdiction to result from the willful misconduct, bad
faith, fraud or gross negligence of such Indemnified Person, or (ii) any
special, indirect, consequential or punitive damages in connection with its
activities related to this Commitment Letter, the Existing Credit Facility
Amendments, the Facilities or the use of proceeds thereunder.

You shall not be liable for any settlement of any Proceedings effected without
your prior written consent (which consent shall not be unreasonably conditioned,
withheld or delayed), but if settled with your prior written consent or if there
is a judgment by a court of competent jurisdiction in any such Proceedings, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the preceding paragraph. You shall
not, without the prior written consent of an Indemnified Person (which consent
shall not be unreasonably conditioned, withheld or delayed), effect any
settlement or consent to the entry of any judgment of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by
such Indemnified Person unless such settlement (i) includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on claims that are the subject matter of
such Proceedings, (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Person
and (iii) contains customary confidentiality and non-disparagement provisions.
Except to the extent arising from your indemnification and expense reimbursement
obligations under this Commitment Letter, the Loan Documents or any other
written agreement to which any such person is a party, in no event shall you,
the Target and your and its respective subsidiaries and affiliates be liable for
special, indirect, consequential or punitive damages.

9. Confidentiality. You agree that you will not disclose, directly or
indirectly, the Fee Letters and the contents thereof or this Commitment Letter
and the Term Sheets and the contents hereof, or the activities of the Commitment
Parties pursuant hereto or thereto, to any person without prior written approval
of the Commitment Parties (not to be unreasonably conditioned, withheld or
delayed), except that you may disclose (a) this Commitment Letter, the

 

10



--------------------------------------------------------------------------------

Term Sheets, the Fee Letters and the contents hereof and thereof (i) to your
officers, directors, agents, employees, attorneys, accountants and advisors, in
each case in connection with the Transactions on a confidential and need-to-know
basis, and (ii) pursuant to the order of any court or administrative agency in
any pending legal or administrative proceeding, or otherwise as required by
applicable law, rule, regulation or compulsory legal process or as requested by
a governmental authority based on the reasonable advice of your legal counsel
(in which case you agree to provide prompt written notice thereof, such notice
to be provided in advance to the extent permitted by applicable law), (b) this
Commitment Letter, the Term Sheets and the contents hereof and thereof and the
Fee Letters and the contents thereof on a redacted basis, with such redaction to
be reasonably acceptable to the Commitment Parties, to the Target and its and
its subsidiaries and their respective officers, directors, agents, employees,
attorneys, accountants and advisors, in each case in connection with the
Transactions and on a confidential and need-to-know basis, (c) the existence and
contents of the Term Sheets to any rating agency and Existing Lenders and
potential Lenders in connection with the Transactions and (d) to the extent
required by applicable law, the existence and contents of this Commitment Letter
and the Term Sheets in any public filing or prospectus or private placement
offering documents in connection with the Acquisition or the financing thereof.
In addition you may disclose (i) the aggregate amount of fees and other
compensation under the Fee Letters (but without disclosing any specific fees,
flex or other economic terms set forth therein) aggregated with the other fees
and compensation for the Transactions as part of projections, pro forma
information or generic disclosure of aggregate sources and uses related to the
Transactions in any syndication of the Facility or in any prospectus or offering
memorandum related to the Senior Notes or any other securities issued in lieu of
the Facility or in any filings with (including documents furnished to) the
Securities Exchange Commission to the extent required by law or regulation, in
each case to the extent customary, and (ii) the Fee Letters and the contents
thereof on a confidential basis after the Closing Date to the Borrower’s
auditors for customary accounting purposes, including accounting for deferred
financing costs.

Notwithstanding anything herein to the contrary, you (and any employee,
representative or other agent of yours) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Commitment Letter and the Fee Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure, except that (i)
tax treatment and tax structure shall not include the identity of any existing
or future party (or any affiliate of such party) to this Commitment Letter or
any Fee Letter and (ii) no party shall disclose any information relating to such
tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by this Commitment Letter and
the Fee Letters is the purported or claimed U.S. Federal income tax treatment of
such transactions and the tax structure of such transactions is any fact that
may be relevant to understanding the purported or claimed U.S. Federal income
tax treatment of such transactions.

We shall use all material non-public information received by us in connection
with the Acquisition and the other transactions contemplated by this Commitment
Letter solely for the purposes of providing the services that are the subject of
this Commitment Letter and shall treat confidentially all such information;
provided, however, that nothing herein shall prevent us from disclosing any such
information (a) to rating agencies on a confidential basis,

 

11



--------------------------------------------------------------------------------

(b) to any Existing Lenders, Lenders or participants, prospective Lenders or
participants or any direct or indirect contractual counterparties (or
prospective counterparties) to any swap or derivative transaction relating to
you or the other Loan Parties’ and your or their obligations under the Existing
Credit Facility or the Facilities, (c) in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations (in which case we agree to, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify you,
such notice to be provided in advance to the extent permitted by applicable
law), (d) upon the request or demand of any regulatory authority having or
purporting to have jurisdiction over us or our affiliates (in which case we
agree to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify you to the extent lawfully permitted to
do so), (e) to our officers, directors, agents, employees, attorneys,
accountants and advisors (collectively, “Representatives”) who need to know such
information, are informed of the confidential nature of such information and are
or have been advised of their obligation to keep information of this type
confidential, (f) to any of our respective affiliates and their respective
Representatives who need to know such information, are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential (provided that we shall
be responsible for our affiliates’ compliance with this paragraph), solely in
connection with the Acquisition and the other transactions contemplated by this
Commitment Letter, (g) to the extent any such information becomes publicly
available other than by reason of disclosure by us, our affiliates or
Representatives in breach of this Commitment Letter, or to the extent any such
information is developed independently by us as evidenced by our written records
and without the use of any confidential information, (h) to the extent such
information was already in our possession as evidenced by our written records
prior to any duty or other undertaking of confidentiality entered into in
connection with the Transactions, or otherwise, (i) for purposes of establishing
a “due diligence” defense or in connection with the exercise of any rights or
remedies and (j) to the extent that you have consented in writing prior to such
disclosure; provided that the disclosure of any such information to any Existing
Lenders, any Lenders or prospective Lenders, participants or prospective
participants or derivative counterparties or prospective derivative
counterparties referred to above shall be made subject to the acknowledgment and
acceptance by such Existing Lender, Lender or prospective Lender, participant or
prospective participant or derivative counterparty or prospective derivative
counterparty that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and us, including, without limitation, as set forth
in the Existing Credit Facility or as agreed in any confidential information
memorandum or other marketing materials) in accordance with our standard
syndication processes or customary market standards for dissemination of such
type of information. In addition, each Commitment Party may disclose the
existence of the Facilities and the information about the Facilities and the
Existing Credit Facility Amendment to market data collectors, similar services
providers to the lending industry, and service providers to the Commitment
Parties in connection with the administration and management of the Facilities
or the Existing Credit Facility Amendment. Subject to Section 10 hereof, our
obligations under this paragraph shall automatically expire upon the earlier of
execution and delivery of the Loan Documents and the first anniversary of the
date hereof. For the avoidance of doubt, in no event shall any disclosure of
such information referred to above be made to any Disqualified Lender.

 

12



--------------------------------------------------------------------------------

In consultation with you, any of the Commitment Parties may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or World Wide Web as it
may choose, and circulate similar promotional materials, in the form of a
“tombstone” or otherwise describing the names of you, the Target and your and
its affiliates (or any of them), and the amount, type and closing date of the
Facilities or the Existing Credit Facility Amendment, all at such Commitment
Party’s expense.

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including, without limitation,
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
The Commitment Parties and their respective affiliates will not use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or any of their other relationships with you in connection
with the performance by them and their affiliates of services for other
companies, and the Commitment Parties and their respective affiliates will not
furnish any such information to such other companies. By the same token, we will
not make available to you confidential information that we have obtained or may
obtain from any other customer. You also acknowledge that no Commitment Party,
nor any of its affiliates, has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you, the
Target or your or its subsidiaries, confidential information obtained by such
Commitment Party and its affiliates from other companies.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Facilities, the Existing Credit Facility Amendment
and any related arranging or other services described in this Commitment Letter
is an arm’s-length commercial transaction between you and your affiliates, on
the one hand, and the Commitment Parties, on the other hand, (ii) the Commitment
Parties have not provided any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and you have consulted
your own legal, accounting, regulatory and tax advisors to the extent you have
deemed appropriate, (iii) you are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby,
(iv) in connection with the financing transactions contemplated hereby, each of
the Commitment Parties has been, is and will be acting solely as a principal and
has not been, is not and will not be acting as an advisor, agent or fiduciary
for you, the Target or any of your or its affiliates, stockholders, creditors or
employees or any other person, (v) the Commitment Parties have not assumed and
will not be deemed to assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the financing transactions
contemplated hereby (irrespective of whether any Commitment Party has advised,
is currently advising or will advise you, your equityholders or affiliates on
other matters), and the Commitment Parties have no obligation to you or your
affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth in this Commitment Letter, and (vi) the
Commitment Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that

 

13



--------------------------------------------------------------------------------

differ from yours and those of your affiliates, and the Commitment Parties have
no obligation to disclose any of such interests to you or your affiliates. To
the fullest extent permitted by law, you hereby waive and release any claims
that you may have against the Commitment Parties with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
financing transaction contemplated by this Commitment Letter. No Commitment
Party has provided any legal, accounting, regulatory or tax advice with respect
to the Transactions and the other transactions contemplated by this Commitment
Letter and the Term Sheets and you have consulted with your own legal,
accounting, regulatory and tax advisors to the extent you have deemed it
appropriate to do so.

As you know, Goldman, Sachs & Co. has been retained by you (or one of your
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. The parties hereto agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and Goldman Sachs’ and
its affiliates’ relationships with you as described and referred to herein, on
the other.

10. Termination. Our commitments and undertakings hereunder shall terminate in
their entirety automatically without further notice or action by us on the first
to occur of (a) November 22, 2017, (b) the date of the closing of the
Acquisition, effective immediately following such closing, with or without the
use of any portion of the Facilities, and (c) the termination of the Acquisition
Agreement in accordance with the terms thereof. Notwithstanding the foregoing,
upon the effectiveness of the Specified Amendment, the commitments and any other
obligations of the Commitment Parties in respect of the Backstop Facility or the
Existing Credit Facility Amendment (or any part thereof) shall permanently,
irrevocably and automatically be terminated and have no further force or effect
without any further action by the Commitment Parties or you.

Notwithstanding anything in this Section 10 to the contrary, the termination of
any commitment pursuant to this Section 10 does not prejudice your or our rights
and remedies in respect of any breach of this Commitment Letter that occurred
prior to such termination.

The Fee Letters and the compensation, reimbursement, indemnification,
syndication, information, jurisdiction, absence of agency or fiduciary
relationship, conflicts of interest, governing law, venue, waiver of jury trial
and confidentiality provisions contained herein shall remain in full force and
effect regardless of whether the Loan Documents shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any Lender’s
commitments hereunder; provided that your obligations under this Commitment
Letter (other than your obligations with respect to confidentiality,
compensation, jurisdiction, waiver of jury trial, governing law, venue, absence
of agency or fiduciary relationship, conflicts of interest, information and
assistance to be provided in connection with the syndication of the Facilities)
shall automatically terminate and be superseded to the extent of any
corresponding provisions of the Loan Documents covering substantially the same
subject matter upon the execution and delivery thereof, and you shall
automatically be released from all liability hereunder in connection therewith
at such time.

 

14



--------------------------------------------------------------------------------

11. Assignment; etc. This Commitment Letter and the commitments and undertakings
hereunder shall not be assignable by any party hereto without the prior written
consent of each other party hereto, and any attempted assignment without such
consent shall be void and of no effect; provided, however, each Commitment Party
may assign its commitment and other rights and obligations hereunder, in whole
or in part, (a) to any of its affiliates (including, for the avoidance of doubt,
assignments between GS Bank and GSLP), (b) as provided in Section 2 hereof, to
any Additional Arranger or its affiliates and (c) subject to Section 2 and 3
hereof, in connection with the syndication of the Facilities or the arrangement
of the Existing Credit Facility Amendment; provided that, other than as
contemplated by Sections 2 and 3 hereof and except for assignments between GS
Bank and GSLP or assignments to Permitted Lenders, such Commitment Party shall
not be released from the portion of its commitment hereunder so assigned to the
extent such assignee fails to fund the portion of the commitment assigned to it
on the Closing Date notwithstanding the satisfaction of the conditions to such
funding set forth herein. Any assignment in violation of the foregoing shall be
null and void. This Commitment Letter is intended to be solely for the benefit
of the parties hereto and the Indemnified Persons and is not intended to confer
any benefits upon, or create any rights in favor of or be enforceable by, any
person other than the parties hereto and the Indemnified Persons, except that
the Commitment Parties may perform the duties and activities described hereunder
through any of their respective affiliates or branches and the provisions of
Section 9 shall apply with equal force and effect to any of such affiliates or
branches so performing any such duties or activities.

12. Governing Law; Waiver of Jury Trial; etc. This Commitment Letter and the Fee
Letters shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of law principles thereof to
the extent that such principles would direct a matter to another jurisdiction;
provided that the laws of the State of Delaware shall govern in determining (i)
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement, (ii) whether a Material Adverse Effect (as defined in
Exhibit E) has occurred and (iii) accuracy of any Acquisition Agreement
Representations. Each of the parties hereto waives all right to trial by jury in
any action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of this Commitment Letter, the Fee Letters,
each element of the Transactions or the performance by us or any of our
affiliates of the services contemplated hereby. In addition, with respect to any
action, proceeding or counterclaim arising out of or relating to this Commitment
Letter, the Fee Letters, the Transactions or the performance by us or any of our
affiliates of the services contemplated hereby, the parties hereto hereby
irrevocably: (a) submit to the exclusive jurisdiction of any New York State or
Federal court sitting in the Borough of Manhattan in the City of New York, New
York; (b) agree that, subject to the final sentence of this paragraph, all
claims with respect to such action or proceeding may be heard and determined
exclusively in such New York State or Federal court; (c) waive the defense of
any inconvenient forum to such New York State or Federal court; (d) agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in another jurisdiction by suit on the judgment or in any other manner
provided by law; and (e) consent to service of process by mailing or delivering
a copy of such process to such party at its address set forth in Section 15
hereof and agree that such service shall be effective when sent or delivered.
Nothing in this Commitment Letter shall affect any right that any Commitment
Party or any of its affiliates may otherwise have to bring any action or
proceeding relating to this Commitment Letter and the Transactions against you
or your properties in the courts of any jurisdiction.

 

15



--------------------------------------------------------------------------------

13. Amendments; Counterparts; etc. No amendment or waiver of any provision
hereof (including the Term Sheets) or of a Fee Letter shall be effective unless
in writing and signed by each of the parties hereto or thereto and then only in
the specific instance and for the specific purpose for which given. This
Commitment Letter (including the Term Sheets) and the Fee Letters are the only
agreements among the parties hereto with respect to the matters contemplated
hereby and thereby and set forth the entire understanding of the parties hereto
with respect thereto. This Commitment Letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission (or in pdf or similar format by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Commitment Letter.

14. PATRIOT Act Notification. We hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as the same may be extended and in effect from time to
time, the “PATRIOT Act”), each Commitment Party is required to obtain, verify
and record information that identifies the Borrower and the Guarantors, which
information includes the name, address, tax identification number and other
information regarding the Borrower and the Guarantors that will allow the
Commitment Parties to identify the Borrower and the Guarantors in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to each Commitment Party and each Lender.
You hereby acknowledge and agree that the Commitment Parties shall be permitted
to share any or all such information with the Lenders.

15. Notices. Any notice given pursuant to this Commitment Letter shall be mailed
or hand delivered in writing, if to (a) you, at your address set forth on page
one hereof and (b) GS Bank and GSLP, at its address set forth on page one
hereof.

Each of the parties hereto agrees that this Commitment Letter and the Fee
Letters are binding and enforceable agreements with respect to the subject
matter contained herein and therein, including an agreement to negotiate in good
faith the Facilities and the Specified Amendment by the parties hereto in a
manner consistent with this Commitment Letter, it being acknowledged and agreed
that the commitments provided hereunder by the Commitment Parties are subject
only to the conditions precedent set forth in Exhibit E hereto.

If the foregoing proposal is acceptable to you, please so confirm by signing and
returning to us executed counterparts of this Commitment Letter and the Fee
Letters. Unless we receive your executed counterparts hereof and thereof by
11:59 p.m., New York City time, on November 17, 2016, our offer hereunder will
automatically expire at such time without further action or notice.

[Signature pages follow.]

 

16



--------------------------------------------------------------------------------

We are pleased to have this opportunity and we look forward to working with you
on this transaction.

 

Very truly yours, GOLDMAN SACHS BANK USA By:   /s/ Robert Ehudin   Name:  
Robert Ehudin   Title:   Authorized signatory GOLDMAN SACHS LENDING PARTNERS LLC
By:   /s/ Robert Ehudin   Name:   Robert Ehudin   Title:   Authorized signatory

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: TESORO CORPORATION
By:   /s/ Steven M. Sterin   Name: Steven M. Sterin  

Title: Executive Vice President and

          Chief Financial Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Lisa

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached or the
other Exhibits to the Commitment Letter.

Pursuant to the terms of that certain Agreement and Plan of Merger dated as of
the date of the Commitment Letter, among the Borrower, certain newly formed
subsidiaries of the Borrower party thereto and the Target (together with all
exhibits, schedules and disclosure letters thereto, collectively, the
“Acquisition Agreement”), the Borrower will acquire the Target (the
“Acquisition”).

In connection with the Acquisition, it is intended that:

(a) The Borrower will (i) (1) issue and sell senior unsecured notes providing
for gross proceeds of up to $2.15 billion on or prior to the Closing Date (the
“Senior Notes”) pursuant to a registered public offering or a Rule 144A and/or
Regulation S offering or other private placement and/or (2) obtain a new
syndicated term loan facility (the “Term Loan Facility”); or (ii) to the extent
that all or a portion of such offering of the Senior Notes and/or the Term Loan
Facility providing such amount of gross proceeds has not been entered into on or
prior to the Closing Date, obtain up to $2.15 billion in the aggregate (less the
amount of any gross proceeds (including proceeds received in escrow) from the
issuance of Senior Notes and/or the Term Loan Facility), under a senior
unsecured bridge credit facility described in Exhibit B to the Commitment Letter
(the “Bridge Facility”).

(c) (i) The Existing Credit Facility will be (x) amended pursuant to the
Specified Amendment and, if the consent of the Existing Lenders thereto is
obtained, the Additional Amendments, in each case, as described in Exhibit C to
the Commitment Letter, or (y) refinanced in full with a senior secured backstop
credit facility described in Exhibit D to the Commitment Letter (the “Backstop
Facility”), with all commitments thereunder terminated and replaced with the
commitments under the Backstop Facility and all security and guarantees in
respect of the Existing Credit Facility being discharged and released (the
“Existing Credit Facility Refinancing”) and (ii) the following indebtedness of
the Target and its subsidiaries, in each case as amended, will be repaid or
otherwise satisfied and discharged, with all commitments thereunder terminated
and all security and guarantees in respect thereof (if any) discharged and
released (the “Debt Repayment”):

(1) the Term Loan Credit Agreement, dated as of November 12, 2013, among Western
Refining, Inc., Bank of America, N.A. and the lenders party thereto;

(2) the Third Amended and Restated Revolving Credit Agreement, dated as of
October 2, 2014, among Western Refining, Inc., Bank of America, N.A. and the
lenders party thereto;

 

A-1



--------------------------------------------------------------------------------

(3) the Indenture dated as of March 25, 2013, among Western Refining, Inc. and
U.S. Bank National Association, as trustee, relating to 6.25% Senior Notes due
2021 of Western Refining, Inc.

(4) the Indenture dated as of November 8, 2012, among Northern Tier Energy LLC,
Northern Tier Finance Corporation, Northern Tier Energy LP and Deutsche Bank
Trust Company Americas as trustee, relating to 7.125% Senior Notes due 2020 of
Northern Tier Energy LLC and Northern Tier Finance Corporation, as co-issuers;
and

(5) the Credit Agreement, dated as of September 29, 2014, among Northern Tier
Energy LLC, JPMorgan Chase Bank, N.A., and the financial institutions party
hereto.

The proceeds of the Senior Notes, the Term Loan Facility and/or the Bridge
Facility will be applied to the Debt Repayment and to pay a portion of the Cash
Consideration (as defined in the Acquisition Agreement) and all or a portion of
the fees and expenses incurred in connection with the Transactions (such fees
and expenses, the “Transaction Costs”) and, if the Specified Amendment is not
obtained on or prior to the Closing Date, the proceeds of loans under the
Backstop Facility on the Closing Date may be applied to repay loans under the
Existing Credit Facility and to pay the Transaction Costs and letters of credit
under the Backstop Facility may be used to replace, backstop or, subject to the
consent of the issuer thereof, “grandfather” any letters of credit.

The transactions described above are collectively referred to herein as the
“Transactions” and, the date of the consummation of the Acquisition, the
“Closing Date”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Lisa

364-day Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:    Tesoro Corporation, a Delaware corporation (the “Borrower”). Lead
Arrangers and Bookrunners:    Goldman Sachs Bank USA (“GS Bank”) (acting alone
or through or with affiliates selected by it) and each other financial
institution appointed as a lead arranger and/or bookrunner pursuant to the terms
of the Commitment Letter (collectively, the “Bridge Lead Arrangers”).
Administrative Agent:    GS Bank (acting alone or through or with affiliates
selected by it) will act as sole administrative agent (in such capacity, the
“Bridge Administrative Agent”) for the Bridge Lenders (as defined below).
Transactions:    As described in Exhibit A to the Commitment Letter. Lenders:   
GS Bank (or one of its affiliates) and a syndicate of financial institutions and
other lenders (the “Bridge Lenders”) arranged by the Bridge Lead Arrangers as
contemplated by the Commitment Letter. Type and Amount of Facility:    A senior
unsecured 364-day bridge loan facility (the “Bridge Facility”) under which the
Bridge Lenders will make senior increasing rate loans (the “Bridge Loans”) to
the Borrower on the Closing Date in an aggregate principal amount of up to $2.15
billion, less the sum of (a) the aggregate principal amount of any Senior Notes
issued from and after the date of the Commitment Letter and on or prior to the
Closing Date plus (b) without duplication of clause (a) above, all reductions on
or prior to the Closing Date pursuant to the “Mandatory Prepayments/Commitment
Reductions” section below. Purpose:    The proceeds of the Bridge Loans,
together with the proceeds of any Senior Notes issued in lieu thereof, will be
used to finance the Acquisition and the Debt Repayment and to pay for a portion
of Transaction Costs. Availability:    The full amount of the Bridge Facility
must be drawn in a single drawing on the Closing Date concurrently with the
consummation of the Acquisition. Amounts repaid or prepaid under the Bridge
Facility may not be reborrowed.

 

B-1



--------------------------------------------------------------------------------

Ranking:    The Bridge Loans will rank pari passu with other senior indebtedness
of the Borrower. Guarantees:    Substantially the same as and limited to those
set forth in the Existing Credit Facility. The Target and each of its
subsidiaries that would be required to guarantee the Existing Credit Facility
will, subject to the Guarantee and Collateral Provisions, be required to become
guarantors. The Borrower and the guarantors are collectively referred to as the
“Loan Parties”. Maturity:    The Bridge Loans will mature on the day that is 364
days after the Closing Date, and will not be subject to scheduled amortization
prior to the final maturity thereof. Interest Rates:   

The Borrower may elect that the Bridge Loans bear interest at a rate per annum
equal to (a) the Base Rate plus the Applicable Margin or (b) the Adjusted LIBO
Rate plus the Applicable Margin.

 

As used herein:

 

“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any day shall
be based on the LIBO Rate at approximately 11:00 a.m., London time, on such
day. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“LIBO Rate” means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Bridge Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately

 

B-2



--------------------------------------------------------------------------------

  

11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period then the LIBO Rate shall be the Interpolated
Rate (as defined in the Existing Credit Facility).

 

“Applicable Margin” shall be the applicable rate per annum determined in
accordance with the ratings based grid on Annex I hereto.

 

In no event shall the Adjusted LIBO Rate be less than zero or the Base Rate be
less than the one-month Adjusted LIBO Rate plus 1.00% per annum.

 

The Borrower may select, in respect of Eurodollar Loans, Interest Periods of one
week or one, two or three months or such shorter or longer period as may be
consented to by each Bridge Lender.

 

Interest will be payable in arrears (a) with respect to each Base Rate Loan, on
the first business day of each calendar quarter during the term of such Base
Rate Loan and (b) with respect to each Eurodollar Loan, on the last day of the
applicable interest period relating thereto; provided that in the event that the
interest period for a Eurodollar Loan shall be for a period in excess of three
months, then interest shall also be payable on each three month anniversary of
the commencement of such interest period.

Duration Fees    The Borrower shall pay duration fees for the account of each
Bridge Lender in amounts equal to the percentage, determined in accordance with
the grid below, of the aggregate principal amount of the Bridge Loans of such
Bridge Lender outstanding at the close of business, New York City time, on each
date set forth in the grid below.

 

Duration Fees

90 days after the

Closing Date

 

180 days after the

Closing Date

 

270 days after the

Closing Date

50 bps   75 bps   100 bps

 

Default Rate:    Upon and during the continuance of any payment event of default
or bankruptcy event of default, with respect to principal, the applicable
interest rate plus 2.00% per annum and, with respect to any other amount, the
interest rate applicable to the Bridge Loans that are Base Rate Loans plus 2.00%
per annum.

 

B-3



--------------------------------------------------------------------------------

Mandatory Prepayments/

Commitment Reductions:

  

The Borrower shall prepay the Bridge Loans or, prior to the funding of the
Bridge Facility on the Closing Date, the commitments in respect of the Bridge
Facility shall automatically reduce, in an aggregate amount equal to:

 

(a) 100% of the net cash proceeds received (including into escrow) by the
Borrower or any of its restricted subsidiaries from any Specified Debt
Incurrence (as defined below), in each case after the date of the Commitment
Letter, whether before or after the Closing Date; provided that, prior to the
Closing Date, any automatic reduction of commitments under the Bridge Facility
pursuant to this clause (a) on account of the issuance of Senior Notes shall be
without duplication of any such reduction pursuant to the “Type and Amount of
Facility” section above;

 

(b) 100% of the net cash proceeds received by the Borrower from any Specified
Equity Issuance (as defined below) after the date of the Commitment Letter,
whether before or after the Closing Date; and

 

(c) 100% of the net cash proceeds received by the Borrower or any of its
restricted subsidiaries from any Specified Asset Disposition consummated after
the date of the Commitment Letter, whether before or after the Closing Date,
other than net cash proceeds of any Specified Asset Disposition consummated
prior to the Closing Date with respect to which the Borrower shall have given
written notice to the Bridge Lead Arrangers that the Borrower or its restricted
subsidiaries intend to reinvest such net cash proceeds within 180 days of
receipt thereof in non-current assets to be used in the business of the Borrower
and/or its restricted subsidiaries, provided that any such net cash proceeds
that are not so reinvested by the end of such 180-day period shall then be
subject to the provisions of this clause (c), and provided further that no net
cash proceeds received prior to the Closing Date that would otherwise be subject
to the provisions of this clause (c) shall be subject to such provisions until
the aggregate amount of all such net cash proceeds shall equal $1.0 billion, and
then only the portion in excess of $1.0 billion shall be subject to such
provisions.

 

In addition, prior to the funding of the Bridge Facility on the Closing Date,
the commitments in respect of the Bridge Facility shall automatically reduce by
the aggregate committed amount of any loan or other credit agreement (including
the Term Loan Facility, but excluding the Backstop Facility) entered into by the
Borrower or any of its restricted subsidiaries after the date of the Commitment
Letter for the stated purpose of financing the Acquisition or the other
Transactions, provided that the conditions precedent to funding such commitments
are no less favorable to the Borrower or such restricted subsidiary than the
conditions precedent to the funding of the Bridge Facility as set forth herein,
it being understood that upon the effectiveness of any such automatic reduction
and solely to the extent

 

B-4



--------------------------------------------------------------------------------

  

of the amount thereof, there shall be no duplicative reduction or prepayment in
respect of such loan or other credit facility pursuant to clause (a) above or
pursuant to the “Type and Amount of Facility” section above.

 

Any required commitment reduction resulting from any of the foregoing shall be
effective on the same day as such net cash proceeds are received or, in the case
of the establishment of any loan or other credit facility, on the date of entry
into the loan or other credit agreement establishing such facility. Any
prepayment of the Bridge Loans required under clause (a), (b) or (c) above shall
be made on or prior to the third business day after such net cash proceeds are
received, and will be without premium or penalty, subject to reimbursement of
the Bridge Lenders’ breakage costs.

   “Specified Debt Incurrence” means any issuance or incurrence of (a) the
Senior Notes, (b) any other debt securities (including debt securities
convertible into equity and any equity-linked or hybrid debt-equity securities)
of the Borrower or any of its restricted subsidiaries, in each case, whether
pursuant to a public offering or in a Rule 144A or other private placement,
(c) indebtedness under any loan or other credit facility (other than the Bridge
Facility or the Backstop Facility) of the Borrower or any of its restricted
subsidiaries and (d) any other indebtedness for borrowed money of the Borrower
or any of its restricted subsidiaries, in each case, other than (i) intercompany
debt between the Borrower and its restricted subsidiaries, (ii) for the
avoidance of doubt, indebtedness of Tesoro Logistics and its subsidiaries and
other subsidiaries that are “excluded subsidiaries” under the Existing Credit
Facility, including, after the Closing Date, Western Refining Logistics, LP, a
Delaware limited partnership (“Western Refining Logistics”), and its
subsidiaries, (iii) borrowings under the Existing Credit Facility (but not any
incremental commitments thereunder effected after the date of the Commitment
Letter), (iv) refinancings of the 4.250% Senior Notes due 2017 of the Borrower,
provided that such refinancing does not increase the aggregate outstanding
amount thereof, other than by the amount of accrued and unpaid interest on the
indebtedness being refinanced and the amount of any costs, fees and expenses
incurred in connection therewith, (v) deferred purchase price obligations, (vi)
ordinary course working capital facilities (other than any revolving credit
facilities), (vii) ordinary course capital leases, purchase money and equipment
financings and (viii) any indebtedness of the Target and its subsidiaries
incurred prior to the Closing Date permitted to be incurred and remain
outstanding pursuant to the Acquisition Agreement.

 

B-5



--------------------------------------------------------------------------------

  

“Specified Equity Issuance” means any issuance of common equity, preferred
equity or other equity securities by the Borrower, whether pursuant to a public
offering or in a Rule 144A or other private placement, other than (a) any equity
securities issued pursuant to employee stock plans or other employee
compensation plans, (b) equity securities issued as consideration in the
Acquisition or in any other acquisition and (c) issuances of directors’
qualifying shares and/or other nominal amounts required to be held by persons
(other than the Borrower or its subsidiaries under applicable law) by the
Borrower or any of its subsidiaries, in each case on or after the date of the
Commitment Letter.

 

“Specified Asset Disposition” means any sale, transfer or other disposition
(including any sale and leaseback transaction) of any property or asset of the
Borrower or any of its restricted subsidiaries outside the ordinary course of
business, other than (a) dispositions between the Borrower and any of its
restricted subsidiaries, (b) the unwinding of hedging arrangements, (c)
disposition of accounts receivable as part of collection, (d) the sale of
inventory or other assets in the ordinary course of business and (e) any sale,
transfer or other disposition (or series of related sales, transfers or other
dispositions) for which the net cash proceeds received does not exceed $10
million. It is understood that a casualty loss or damage to any property or
asset of the Borrower or any of its restricted subsidiaries shall not constitute
a Specified Asset Disposition.

Optional Prepayment:    The Bridge Loans may be prepaid at any time, in whole or
in part, at par plus accrued and unpaid interest to the date of prepayment but
without premium or penalty, subject to reimbursement of the Bridge Lenders’
breakage costs, upon not less than three (3) business days’ prior written
notice, at the option of the Borrower. Documentation:    The definitive
documentation for the Bridge Facility (the “Bridge Documentation”) will be based
on the Credit Agreement, dated as of September 30, 2016, by and among the
Borrower, JPMorgan Chase Bank N.A., as administrative agent, and the lenders
party thereto (the “Existing Credit Facility”), as in effect on the date of the
Commitment Letter but after giving effect to the Specified Amendments, and
solely with such other modifications thereto as are required to reflect (a) the
terms and conditions set forth in this Exhibit B (as they may be modified in
accordance with the “market flex” provisions of the Arranger Fee Letter), (b)
the interim nature of the Bridge Facility and the fact that the Bridge Facility
is an unsecured term loan facility, (c) the Bridge Administrative Agent’s
customary agency and mechanical provisions, (d) scheduled exceptions to the
representations and warranties to be subject to the reasonable approval of the
Bridge Lead Arrangers (in lieu of certain exceptions being “previously
disclosed” to the agent and the lenders under the Existing Credit Facility) and
(e) modifications to the Existing Credit Facility that are mutually agreed

 

B-6



--------------------------------------------------------------------------------

   to account for changes in law or accounting standards or to cure mistakes or
defects (it being understood that if a modification of any provision in the
definitive documentation is proposed pursuant to this clause (e), but the
Borrower and the Bridge Lead Arrangers fail to mutually agree on any
modification of such provision in the requisite time period to allow drawing on
the Closing Date, such provision shall be in the form of the corresponding
provision of the Existing Credit Facility). The Bridge Documentation shall
contain only those conditions to borrowing, mandatory prepayments,
representations and warranties, affirmative, negative and financial covenants
and events of default expressly set forth in this Exhibit B, which, subject to
the preceding sentence, shall be substantially consistent with, but no less
favorable to the Borrower in any respect than, the Existing Credit Facility. The
principles set forth in this paragraph are referred to as the “Bridge
Documentation Principles”. Conditions Precedent to Borrowing:    The
availability of the borrowing under the Bridge Facility on the Closing Date
shall only be subject to the conditions set forth in Exhibit E to the Commitment
Letter. Representations and Warranties:    Subject to the Bridge Documentation
Principles, substantially the same as and limited to those set forth in the
Existing Credit Facility, it being understood that the representations and
warranties made on the Closing Date will cover the Target and its subsidiaries
(in the case of “excluded subsidiaries” of the Target, only to the extent such
representations and warranties cover the “excluded subsidiaries” of the
Borrower) and the Acquisition and the other Transactions. Affirmative Covenants:
   Subject to the Bridge Documentation Principles, substantially the same as and
limited to those set forth in the Existing Credit Facility. Negative and
Financial Covenants:    Subject to the Bridge Documentation Principles,
substantially the same as and limited to those set forth in the Existing Credit
Facility. Events of Default:    Subject to the Bridge Documentation Principles,
substantially the same as and limited to those set forth in the Existing Credit
Facility. Cost and Yield Protection:    Subject to the Bridge Documentation
Principles, substantially the same as and limited to those set forth in the
Existing Credit Facility. Assignments and Participation:    The Bridge Lenders
will have the right to assign all or, subject to minimum amounts to be agreed, a
portion of their Bridge Loans after the Closing Date without the consent of the
Borrower (other than to Disqualified Lenders, provided that the list thereof is
made available to all Bridge Lenders); provided, however, that, unless an event
of default has occurred and is at such time continuing, the consent of the
Borrower (which shall not be unreasonably withheld or delayed) shall be required
with respect to any such assignment if, subsequent thereto, the Commitment
Parties would hold, in the aggregate, less than 50.1% of the outstanding Bridge
Loans.

 

B-7



--------------------------------------------------------------------------------

  

The Bridge Lenders will be permitted to participate the Bridge Loans without
restriction (other than to Disqualified Lenders, provided that the list thereof
is made available to all Bridge Lenders). Voting rights of participants shall be
limited to matters in respect of (a) increases in commitments, (b) reductions of
principal, interest (other than default interest) or fees, (c) extension of
final maturity and (d) releases of all or substantially all of the value of the
Guarantees or the Borrower.

 

Notwithstanding anything in the Bridge Documentation to the contrary, the
Administrative Agent shall not be responsible for monitoring assignments or
participations for compliance with the list of Disqualified Lenders, if any.

Voting:   

Amendments and waivers of the Bridge Documentation will require the approval of
the Bridge Lenders holding more than 50% of the aggregate amount of loans and
unused commitments under the Bridge Facility (excluding loans and unused
commitments of Defaulting Lenders) (the “Required Lenders”), except that:
(a) the consent of each Bridge Lender affected thereby shall be required with
respect to (i) increases in commitments, (ii) reductions of principal, interest
(other than default interest) or fees, (iii) extensions of final maturity;
(v) modifications to the pro rata sharing and payment provisions and
(vi) releases of all or substantially all of the value of the Guarantees on a
consolidated basis (other than in connection with any sale of the relevant
Guarantor permitted by the Bridge Documentation) and (b) the consent of 100% of
the Bridge Lenders will be required with respect to (i) modifications to any of
the voting percentages and (ii) releases of the Borrower. The consent of the
Bridge Administrative Agent will be required to amend, modify or otherwise
affect the rights and duties of the Bridge Administrative Agent.

 

The Bridge Documentation shall contain customary provisions with respect to
non-consenting Bridge Lenders, consistent with the Bridge Documentation
Principles.

Expenses and Indemnification:    The Borrower shall pay (a) all reasonable and
documented or invoiced out-of-pocket expenses of the Bridge Administrative Agent
and the Bridge Lead Arrangers associated with the syndication of the Bridge
Facility and the preparation, execution, delivery and administration of the
Bridge Documentation and any amendment or waiver with respect thereto
(including, without limitation, the reasonable fees, disbursements and other
charges of outside counsel identified herein, one local counsel in each relevant
material jurisdiction and counsel

 

B-8



--------------------------------------------------------------------------------

  

otherwise retained with the Borrower’s consent) and (b) all reasonable and
documented or invoiced out-of-pocket expenses of the Bridge Administrative
Agent, the Bridge Lead Arrangers and the Bridge Lenders (including, without
limitation, the fees, disbursements and other charges of outside counsel) in
connection with the enforcement of the Bridge Documentation.

 

The Loan Parties will indemnify the Bridge Administrative Agent, the Bridge Lead
Arrangers and the Bridge Lenders and the respective affiliates, officers,
directors, employees, advisors, agents, other representatives, controlling
persons, members, partners and successors and permitted assigns of any of the
foregoing, and hold them harmless from and against all costs, expenses
(including, without limitation, reasonable fees, disbursements and other charges
of counsel) and liabilities of any such indemnified person arising out of or
relating to any claim or any litigation or other proceedings (regardless of
whether any such indemnified person is a party thereto or whether such claim,
litigation, or other proceeding is brought by a third party or by the Borrower
or any of its affiliates, creditors or shareholders or any other person) that
relate to the Bridge Documentation or the transactions contemplated thereby or
the use of proceeds therefrom, provided that no indemnified person will be
indemnified for (i) its gross negligence, bad faith, fraud, willful misconduct
or material breach in bad faith of the Bridge Documentation, as determined in a
final, non-appealable judgment of a court of competent jurisdiction or (ii)
disputes solely among indemnified parties and not involving any act or omission
of the Borrower or any of its affiliates (other than, with respect to the Bridge
Administrative Agent, any Bridge Lead Arranger or any other agent or arranger
under the Bridge Facility, any dispute involving such person in its capacity or
in fulfilling its role as such).

Governing Law and Forum:    New York, including exclusive New York jurisdiction.
Counsel to Bridge Administrative Agent and Bridge Lead Arrangers:    Cravath,
Swaine & Moore LLP. Counsel to Borrower:    Sullivan & Cromwell LLP.

 

B-9



--------------------------------------------------------------------------------

Project Lisa

364-day Senior Unsecured Bridge Facility

Pricing Grid

 

     Applicable Margin  

Senior Debt Rating

   Closing Date –
89 days after
Closing Date     90- 179 days
after Closing
Date     180 – 269 days
after Closing
Date     270 days after
Closing Date
and thereafter        ABR     LIBOR     ABR     LIBOR     ABR     LIBOR     ABR
    LIBOR  

Level 1: >Ba2/BB+

     1.50 %      2.50 %      1.75 %      2.75 %      2.00 %      3.00 %     
2.25 %      3.25 % 

Level 2: Ba2/BB+

     1.75 %      2.75 %      2.00 %      3.00 %      2.25 %      3.25 %     
2.50 %      3.50 % 

Level 3: Ba3/BB

     2.00 %      3.00 %      2.25 %      3.25 %      2.50 %      3.50 %     
2.75 %      3.75 % 

Level 4: <Ba3/BB or unrated

     2.25 %      3.25 %      2.50 %      3.50 %      2.75 %      3.75 %     
3.00 %      4.00 % 

“Senior Debt Rating” means the rating assigned by S&P or Moody’s to the senior,
unsecured, long-term indebtedness for borrower money of the Borrower that is not
guaranteed by any other person or subject to any other credit enhancement.

For purposes of the foregoing, at any time that there is a split in such Senior
Debt Ratings, then the lower of such Senior Debt Ratings shall apply, unless
there is a split in Senior Debt Ratings of more than one level, in which case
the level that is one level higher than the lower Senior Debt Rating shall
apply. If either S&P or Moody’s shall not have in effect a Senior Debt Rating,
then such rating agency shall be deemed to have established a rating in Level 4.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Project Lisa

Summary of Exiting Credit Facility Amendments

The term “Specified Amendment” refers to the following amendments to the
Existing Credit Facility, in each case, in the form to be mutually agreed by the
Borrower and the Amendment Lead Arrangers:

 

  (a) Negative Covenants:

 

  (i) Section 6.01(a)(ix) shall be amended to permit the pre-existing debt of
the Target and its subsidiaries (other than any indebtedness required to be
repaid or otherwise discharged and satisfied as part of the Debt Repayment)
permitted under the Acquisition Agreement to be outstanding on the Closing Date.

 

  (ii) Section 6.01(a)(xiii) shall be amended to permit additional unsecured
indebtedness in respect of the Senior Notes, the Bridge Facility and the Term
Loan Facility in an aggregate principal amount not to exceed $2.15 billion.

 

  (iii) Section 6.04 shall be amended to include a provision permitting the
consummation of the Acquisition as contemplated by the Acquisition Agreement.

 

  (b) Affirmative Covenants:

 

  (i) Section 5.09(a) shall be amended to exclude Western Refining Logistics and
its subsidiaries from any requirement to guarantee or secure the Existing Credit
Facility.

 

  (c) Other:

 

  (i) Western Refining Logistics and its subsidiaries shall be designated as
“Excluded Subsidiaries” as of the Closing Date, subject to certain corresponding
amendments to the Existing Credit Facility that provide for the substantially
similar restrictions on transactions between the Borrower and its subsidiaries
(other than Western Refining Logistics and its subsidiaries), on the one hand,
and Western Refining Logistics and its subsidiaries, on the other hand, as the
restrictions on the transactions between the Borrower and its subsidiaries
(other than Tesoro Logistics and its subsidiaries), on the one hand, and Tesoro
Logistics and its subsidiaries, on the other hand.



--------------------------------------------------------------------------------

The term “Additional Amendment” refers to the following amendments to the
Existing Credit Facility, in each case, in the form to be mutually agreed by the
Borrower and the Amendment Lead Arrangers:

 

  (a) Section 2.02(a) shall be amended to permit establishment of additional
incremental revolving commitments in an aggregate amount of up to $750.0
million, so that the aggregate amount of revolving commitments under the
Existing Credit Facility can be increased to an amount up to $3.0 billion.

 

  (b) The Existing Credit Facility shall be amended to permit incurrence of term
loans by the Borrower in an aggregate principal amount not to exceed $750.0
million, which term loans will be permitted to be guaranteed and secured on a
pari passu basis with the obligations under the Existing Credit Facility.

The term “Existing Credit Facility Amendment” refers to the Specified Amendments
and, if and to the extent any such amendments are solicited or effected in
connection with soliciting or effecting the Specified Amendments, the Additional
Amendments.



--------------------------------------------------------------------------------

EXHIBIT D

Project Lisa

Senior Secured Backstop Facility

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit D shall have the meanings
set forth in the Commitment Letter to which this Exhibit D is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:    Tesoro Corporation, a Delaware corporation (the “Borrower”). Lead
Arrangers and Bookrunners:    Goldman Sachs Bank USA (“GS Bank”) (acting alone
or through or with affiliates selected by it) and each other financial
institution appointed as a lead arranger and/or bookrunner pursuant to the terms
of the Commitment Letter (the “Backstop Lead Arrangers”). Administrative Agent:
   GS Bank (acting alone or through or with affiliates selected by it) will act
as sole administrative agent (in such capacity, the “Backstop Administrative
Agent” and, together with the Bridge Administrative Agent, the “Administrative
Agents”) for the Backstop Lenders (as defined below). Transactions:    As
described in Exhibit A to the Commitment Letter. Lenders:    GS Bank (or one of
its affiliates) and a syndicate of financial institutions and other lenders (the
“Backstop Lenders”) arranged by the Backstop Lead Arrangers as contemplated by
the Commitment Letter. Backstop Facility:   

If the Specified Amendment is not obtained on or prior to the Closing Date, the
Backstop Lenders will provide a senior secured revolving credit facility in
aggregate principal amount of $2.0 billion (the “Backstop Facility”).

 

Up to $1.05 billion of the Backstop Facility will be available in the form of
standby letters of credit to be provided by the Commitment Parties (ratably in
accordance with their commitments in respect of the Backstop Facility under the
Commitment Letter) and/or other Backstop Lenders to be mutually agreed that
consent to act in such capacity (with the amount of each such Backstop Lender’s
commitment to issue letters of credit being as separately agreed by the Borrower
and such Backstop Lender, and such commitment to reduce ratably the commitments
of the Commitment Parties to issue letters of credit). The obligation of letter
of credit issuers under the Backstop Facility to issue, extend, renew or amend
any letter of credit shall be subject to the policies and procedures of such
letter of credit issuer.



--------------------------------------------------------------------------------

Purpose:    The commitments under and the proceeds of the Backstop Facility will
be used to refinance the Existing Credit Facility. Availability:    If the
Specified Amendment is not obtained on or prior to the Closing Date, the full
amount of the Backstop Facility will be made available on the Closing Date to
refinance amounts outstanding under the Existing Credit Facility and for fees
and costs in connection with the Transactions, and the Backstop Facility will be
available after the Closing Date to finance working capital and general
corporate purposes. Ranking:    The Backstop Facility will rank pari passu with
the Bridge Facility and other senior indebtedness of the Borrower. Guarantees:
   Substantially the same as and limited to those set forth in the Existing
Credit Facility. The Target and each of its subsidiaries that would be required
to guarantee the Existing Credit Facility will, subject to the Guarantee and
Collateral Provisions, be required to become guarantors. The Borrower and the
guarantors are collectively referred to as the “Loan Parties”. Security:   
Subject to the Backstop Documentation Principles and the Guarantee and
Collateral Provisions, substantially the same as and limited to that set forth
in the Existing Credit Facility. Maturity:    September 30, 2020. Interest Rates
and Commitment and Letter of Credit Fees:    Subject to the Backstop
Documentation Principles, the same as the Existing Credit Facility. Default
Rate:    Upon and during the continuance of any payment event of default or
bankruptcy event of default, with respect to principal, the applicable interest
rate plus 2.00% per annum and, with respect to any other amount, the interest
rate applicable to the Base Rate Loans under the Backstop Facility plus 2.00%
per annum. Mandatory Prepayment:    Subject to the Backstop Documentation
Principles, substantially the same as and limited to those set forth in the
Existing Credit Facility. Optional Prepayment:    Subject to the Backstop
Documentation Principles, substantially the same as and limited to those set
forth in the Existing Credit Facility.



--------------------------------------------------------------------------------

Documentation:    The definitive documentation for the Backstop Facility (the
“Backstop Documentation”) will be based on the Credit Agreement, dated as of
September 30, 2016, by and among the Borrower, JPMorgan Chase Bank N.A., as
administrative agent, and the lenders party thereto (the “Existing Credit
Facility”), as in effect on the date of the Commitment Letter but after giving
effect to the Specified Amendments, and solely with such other modifications
thereto as are required to reflect (a) the terms and conditions set forth in
this Exhibit D (as they may be modified in accordance with the “market flex”
provisions of the Arranger Fee Letter), (b) the Backstop Administrative Agent’s
customary agency and mechanical provisions, (c) scheduled exceptions to the
representations and warranties to be subject to the reasonable approval of the
Backstop Lead Arrangers (in lieu of certain exceptions being “previously
disclosed” to the agent and the lenders under the Existing Credit Facility) and
(d) modifications to the Existing Credit Facility to account for changes in law
or accounting standards or to cure mistakes or defects (it being understood that
if a modification of any provision in the definitive documentation is proposed
pursuant to this clause (d), but the Borrower and the Backstop Lead Arrangers
fail to mutually agree on any modification of such provision in the requisite
time period to allow effectiveness on the Closing Date, such provision shall be
in the form of the corresponding provision of the Existing Credit Facility). The
Backstop Documentation shall contain only those conditions to borrowing,
mandatory prepayments, representations and warranties, affirmative, negative and
financial covenants and events of default set forth in this Exhibit D (as they
may be modified in accordance with the “market flex” provisions of the Arranger
Fee Letter), which, subject to the preceding sentence (and the immediately
preceding parenthetical), shall be substantially consistent with, but no less
favorable to the Borrower in any respect than, the Existing Credit Facility. The
principles set forth in this paragraph are referred to as the “Backstop
Documentation Principles”. Conditions Precedent to Closing Date Borrowing:   
The availability of the borrowing under the Backstop Facility on the Closing
Date shall only be subject to the conditions set forth in Exhibit E to the
Commitment Letter. Conditions Precedent to Borrowings after the Closing Date   
Subject to the Backstop Documentation Principles, substantially the same as and
limited to those set forth in the Existing Credit Facility. Representations and
Warranties:    Subject to the Backstop Documentation Principles, substantially
the same as and limited to those set forth in the Existing Credit Facility, it
being understood that the representations and warranties made on the Closing
Date will cover the Target and its subsidiaries (in the case of “excluded
subsidiaries” of the Target, only to the extent such representations and
warranties cover the “excluded subsidiaries” of the Borrower) and the
Acquisition and the other Transactions.



--------------------------------------------------------------------------------

Affirmative Covenants:    Subject to the Backstop Documentation Principles,
substantially the same as and limited to those set forth in the Existing Credit
Facility. Negative and Financial Covenants:    Subject to the Backstop
Documentation Principles, substantially the same as and limited to those set
forth in the Existing Credit Facility. Events of Default:    Subject to the
Backstop Documentation Principles, substantially the same as and limited to
those set forth in the Existing Credit Facility. Cost and Yield Protection:   
Subject to the Backstop Documentation Principles, substantially the same as and
limited to those set forth in the Existing Credit Facility. Assignments and
Participation:    Subject to the Backstop Documentation Principles,
substantially the same as and limited to those set forth in the Existing Credit
Facility. Voting:    Subject to the Backstop Documentation Principles,
substantially the same as and limited to those set forth in the Existing Credit
Facility. Expenses and Indemnification:    Subject to the Backstop Documentation
Principles, substantially the same as and limited to those set forth in the
Existing Credit Facility. Governing Law and Forum:    New York, including
exclusive New York jurisdiction. Counsel to Backstop Administrative Agent and
Backstop Lead Arrangers:    Cravath, Swaine & Moore LLP. Counsel to Borrower:   
Sullivan & Cromwell LLP.



--------------------------------------------------------------------------------

EXHIBIT E

Project Lisa

Conditions Precedent to Closing

The initial extensions of credit under the Facilities will be subject to the
satisfaction (or waiver) as determined by each Lead Arranger of the following
conditions:

1. The Lead Arrangers shall have received a copy of the definitive Acquisition
Agreement. The terms of the Acquisition Agreement shall be reasonably
satisfactory to the Lead Arrangers (it being acknowledged that the “execution
copy” version of the Acquisition Agreement received by counsel to the Commitment
Parties and acknowledged by such counsel as the applicable version thereof for
purposes of this parenthetical, is satisfactory to the Lead Arrangers). The
Acquisition shall have been consummated, or substantially simultaneously with
the initial borrowing under the Facilities shall be consummated, in accordance
with the Acquisition Agreement in all material respects, and no provision of the
Acquisition Agreement shall have been waived, amended, supplemented or otherwise
modified (including any consent thereunder) in a manner materially adverse to
the Lenders or the Lead Arrangers without the consent of the Lead Arrangers
(such consent not to be unreasonably withheld, delayed or conditioned); provided
that (a) any increase in the purchase price shall not be deemed to be materially
adverse to the Lenders or the Lead Arrangers if it is paid for solely by an
increase in the equity component of the purchase price, (b) any decrease in the
purchase price shall be deemed not materially adverse to the Lenders or the Lead
Arrangers, provided that such decrease in the purchase price is allocated to
reduce, on a dollar-for-dollar basis, the amount of the Bridge Facility and (c)
the availability of the borrowing under the Bridge Facility (but not under the
Backstop Facility) shall be subject to (i) there being no modification of the
definitions of the terms Marketing Period, Required Information and Compliant
(each, as defined in the Acquisition Agreement), in each case, from the
definition thereof in the Acquisition Agreement as in effect on the date of the
Commitment Letter, and (ii) the consummation of the Acquisition not occurring
prior to the final day of the Marketing Period (as so defined), in each case,
without the consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned), it being understood that this clause (c)
shall cease to be in effect upon the termination (including as a result of any
reductions as set forth in the Bridge Facility Term Sheet under Mandatory
Prepayments/Commitment Reductions) of all commitments in respect of the Bridge
Facility.

2. Except as set forth in (a) the Company Reports or the MLP Reports publicly
filed with the SEC prior to the date of this Agreement (excluding, in each case,
any disclosures set forth in any risk factor section or in any other section to
the extent they are forward-looking statements or cautionary, predictive or
forward-looking in nature) or (b) Section 5.1(f)(ii) of the Company Disclosure
Letter (in the final form received by counsel to the Commitment Parties and
acknowledged by such counsel as the applicable version thereof for purposes of
this parenthetical) (it being agreed that disclosure of any item in any other
section or subsection of the Company Disclosure Letter shall be deemed
disclosure with respect to this Section 2(a) if the relevance of such item is
reasonably apparent), since December 31, 2015, there has not been any change in
the financial condition, properties, assets, liabilities, business or results of
operations of the Company and its Subsidiaries or any circumstance, occurrence
or

 

E-1



--------------------------------------------------------------------------------

development of which the Company has Knowledge which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect. “Company Material Adverse Effect” means a material adverse
effect on the financial condition, properties, assets, liabilities, business or
results of operations of the Company and its Subsidiaries taken as a whole,
excluding any effect to the extent resulting from any of the following: (A)
changes in the economy or financial markets generally in the United States or
any other country or changes that are the result of acts of war, sabotage or
terrorism or of natural disasters; (B) changes that are the result of factors
generally affecting the petrochemical refining or pipeline industries; (C) (i)
the (1) announcement, or (2) consummation, of the transactions contemplated by
this Agreement; provided that the exception in clause (2) shall not apply to any
representation or warranty contained Section 5.1 of this Agreement if the
primary purpose of such representation or warranty is from the face of such
representation or warranty to address the consequences resulting from the
consummation of the Merger; or (ii) any litigation brought by or on behalf of
any current or former holder of Company Shares, in its capacity as such, arising
from allegations of any breach of fiduciary duty or violation of Law relating to
this Agreement or the Merger; (D) changes in Law or in United States generally
accepted accounting principles after the date of this Agreement; (E) any failure
in and of itself by the Company and its Subsidiaries to meet any estimates or
projections of financial performance for any period ending on or after the date
of this Agreement and prior to the Closing; provided that the exception in this
clause shall not prevent or otherwise affect a determination that any change,
effect, circumstance or development underlying such failure has resulted in, or
contributed to, a Company Material Adverse Effect; (F) a decline in the price or
trading volume of the Company Shares (or of the equity securities of any Company
Subsidiary) on the NYSE; provided that, the exception in this clause shall not
prevent or otherwise affect a determination that any change, effect,
circumstance or development underlying such decline has resulted in, or
contributed to, a Company Material Adverse Effect; (G) (1) any action taken (or
omitted to be taken) at the written request of Parent (subject to the prior
written consent of the Lead Arrangers to such request) or that is expressly
required by this Agreement or (2) the failure to take any specific action
expressly prohibited by this Agreement for which Parent declined to consent; and
(H) any change in the prices of natural gas, crude oil, refined petroleum
products, other hydrocarbon products or natural gas liquids or products produced
from hydrocarbon products, natural gas liquids or crack spreads, except, with
respect to clauses (A), (B), (D) and (H), to the extent such change, event,
circumstance or development (i) primarily relates only to (or has the effect of
primarily relating only to) the Company and its Subsidiaries or (ii)
disproportionately adversely affects the Company and its Subsidiaries compared
to other companies of similar size operating in the petrochemical refining and
pipeline industries. All capitalized terms used in this Section 2 and not
defined herein shall have the meaning assigned thereto in the Acquisition
Agreement (as in effect on the date of the Commitment Letter).

3. All fees of the Commitment Parties and the Administrative Agents payable on
or prior to the Closing Date pursuant to the Fee Letters, all fees owed to the
Lenders pursuant to the Fee Letters and all expenses of the Commitment Parties
required to be paid or reimbursed on the Closing Date pursuant to the Commitment
Letter (to the extent, in the case of such expenses, invoiced at least three
business days prior to the Closing Date, except as otherwise agreed by the
Borrower) shall have been paid, in each case, at the Borrower’s option, from the
proceeds of the initial funding under the relevant Facility.

 

E-2



--------------------------------------------------------------------------------

4. The Lead Arrangers shall have received (a) audited consolidated financial
statements of the Target and its subsidiaries for the three most recent fiscal
years ended at least 90 days before the Closing Date and (b) unaudited
consolidated financial statements of the Target and its subsidiaries for each
fiscal quarter (other than the fourth fiscal quarter) ended after the date of
the most recent balance sheet delivered pursuant to clause (a) above and at
least 45 days before the Closing Date (and, in the case of each of clauses (a)
and (b), such financial statements shall be prepared in conformity with U.S.
GAAP).

5. The Lead Arrangers shall have received (a) audited consolidated financial
statements for the Borrower and its subsidiaries for the three most recent
fiscal years ended at least 90 days before the Closing Date, (b) unaudited
consolidated financial statements for the Borrower and its subsidiaries for each
fiscal quarter (other than the fourth fiscal quarter) ended after the date of
the most recent balance sheet delivered pursuant to clause (a) above and at
least 45 days before the Closing Date (and, in the case of each of clauses (a)
and (b), such financial statements shall be prepared in conforming with U.S.
GAAP and (c) an unaudited pro forma consolidated balance sheet as of the end of
the most recent fiscal quarter provided pursuant to the foregoing clause (a) or
(b) and pro forma consolidated income statements of the Borrower and its
subsidiaries (after giving effect to the Transactions) for each of (i) the most
recent fiscal year for which audited consolidated financial statements are
provided pursuant to clause (a) above and (ii) the interim period, if any, since
the date of such audited financial statements through the most recent quarterly
unaudited consolidated financial statements provided pursuant to clause (b)
above, in each case, presented in all material respects in accordance with
Article 11 of Regulation S-X.

6. The Specified Amendment shall have been obtained or the Existing Credit
Facility Refinancing shall have been, or substantially simultaneously with the
initial borrowing under the Facilities shall be, consummated, and the Debt
Repayment shall have been, or substantially simultaneously with the initial
borrowing under the Facilities shall be, consummated.

7. To the extent requested at least ten business days prior to the Closing Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the U.S.A. Patriot Act,
at least three business days prior to the Closing Date.

8. The Bridge Documentation, in the case of the Bridge Facility, and the
Backstop Documentation, in the case of the Backstop Facility, shall have been
executed and delivered by the Loan Parties. Subject to the Limited
Conditionality Provisions, the guarantees and the security documents required to
satisfy the requirements described under the “Guarantees” and, in respect of the
Backstop Facility, “Security” headings set forth in the applicable Term Sheet
shall have been executed and delivered by the Loan Parties.

9. Subject to the Limited Conditionality Provisions, the Lead Arrangers shall
have received the following (the “Closing Deliverables”): (a) customary legal
opinions, (b) customary evidence of authority, (c) customary officer’s
certificates (including a certification of the aggregate amount of the
reductions in the commitments in respect of the Bridge Facility

 

E-3



--------------------------------------------------------------------------------

occurring pursuant to the “Mandatory Prepayments/Commitment Reductions” section
in Exhibit B to the Commitment Letter, together with a reasonably detailed
calculation thereof), (d) good standing certificates (to the extent applicable)
in the respective jurisdictions of organization of the Loan Parties, (e) a
solvency certificate substantially in the form set forth in Exhibit F and (f) a
customary borrowing notice.

10. The Borrower shall have engaged (on or before the execution of the
Commitment Letter) one or more investment and/or commercial banks reasonably
satisfactory to the Lead Arrangers to arrange permanent financing or refinancing
for the Bridge Facility.

11. The Specified Representations shall be true and correct in all material
respects (except for representations and warranties that are already qualified
by materiality, which representations and warranties shall be true and correct
after giving effect to such materiality qualifier).

12. The Acquisition Agreement Representations shall be true and correct in all
material respects to the extent required under the Limited Conditionality
Provisions.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

Project Lisa

Solvency Certificate

Pursuant to Section [•] of the Credit Agreement, dated [•], 2016, among [•] (the
“Borrower”), the Lenders from time to time party thereto and Goldman Sachs Bank
USA, as administrative agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [Chief Financial Officer] of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions (as defined in the Credit Agreement), and after giving effect to
the application of the proceeds of such indebtedness under such Transactions:

 

  (a) The amount of the fair saleable value of the assets of the Borrower and
its Restricted Subsidiaries on a consolidated basis exceeds:

 

  (i) the value of all liabilities of the Borrower and its Restricted
Subsidiaries (on a consolidated basis), including contingent and other
liabilities, as generally determined in accordance with applicable United States
federal laws governing determinations of the insolvency of debtors; and

 

  (ii) the amount that will be required to pay the probable liabilities of the
Borrower and its Restricted Subsidiaries on its existing debts (including
contingent liabilities) as such debts become absolute and matured;

 

  (b) The Borrower and its Restricted Subsidiaries (on a consolidated basis) do
not have an unreasonably small amount of capital for the operation of the
businesses in which it is engaged or proposed to be engaged; and

 

  (c) The Borrower and its Restricted Subsidiaries (on a consolidated basis)
will be able to pay its liabilities, including contingent and other liabilities,
as they mature.

For purposes of this Certificate, each of the phrases “not have an unreasonably
small amount of capital for the operation of the businesses in which they are
engaged or proposed to be engaged” and “able to pay their liabilities, including
contingent and other liabilities, as they mature” means that the Borrower and
its Restricted Subsidiaries will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
its obligations as they become due. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Restricted Subsidiaries. In reaching the conclusions set forth
in this Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the
Borrower and its Restricted Subsidiaries after consummation of the Transactions.

 

F-1